DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s filing of request of continued of  filed on January 29, 2021 in which claims 1, 3-11, and 13-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to data retrieval method and system.  The closest prior art Heath (US 2013/0073400) either singularly or in combination, fail to anticipate or render obvious the recited features “A method for data retrieval, comprising: receiving, by interface circuitry of an information processing apparatus, a request for data retrieval from a database that stores content sharing information in a social network, the request comprising a first link identifier of a plurality of link identifiers and a plurality of user identifiers including a first user identifier each of the plurality of link identifiers including information that associates a link with an article; using, from a filter file, filters corresponding to the plurality of link identifiers to filter out a subset of user identifiers from the plurality of user identifiers, the subset of user identifiers not being associated with one or more of the plurality of link identifiers in the database; determining, by processing circuitry of the information processing apparatus, whether the first user identifier is associated with the one or more of the plurality of link identifiers in the database based on remaining link identifiers that, are not filtered out by the filter; when the first user identifier is determined to be associated with the one or more of the plurality of link identifiers in the database, determining, by the processing circuitry of the information processing apparatus, whether the first user identifier and the first link identifier are associated in the database as a consequence of a previous sharing of a first article corresponding to the first link identifier using the first user identifier; searching for a first message identifier in the database when the first user identifier and the first link identifier are determined to be associated in the database, the first message identifier identifying a first message that includes information of the previous sharing of the first article corresponding to the first, link identifier using the first user identifier; and retrieving the first message according to the first message identifier” Specifically the using, from a filter file, filters corresponding to the plurality of link identifiers to filter out a subset of user identifiers from the plurality of user identifiers, the subset of user identifiers not being associated with one or more of the plurality of link identifiers in the database, the first user identifier is associated with the one or more of the plurality of link identifiers in the database based on remaining link identifiers that, are not filtered out by the filter; when the first user identifier is determined to be associated with the one or more of the plurality of link identifiers in the database, determining, by the processing circuitry of the information processing apparatus, whether the first user identifier and the first link identifier are associated in the database as a consequence of a previous sharing of a first article corresponding to the first link identifier using the first user identifier.

After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Anton (US 2016/0063100) relates to SEMANTIC DATA STRUCTURE AND METHOD, specifically the data structure may therefore be a factor in increasing efficiency of the computer. For example, this may be true for computer servers that power the back-end of e-commerce websites, social networks, enterprise computer applications, content delivery networks, "big data" analytics,
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158